Citation Nr: 0312012	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for Reiter's syndrome, 
multiple joints, including the lumbosacral spine, lower 
extremities, ankles and feet, as shown by x-ray evidence, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Los Angles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 1999, the 
Board granted entitlement to service connection for Reiter's 
syndrome.  The September 2000 rating determination 
implemented the Board's October 1999 determination.  The 
veteran appealed both the evaluation and the effective date 
service connection for this disability has been awarded by 
the RO.

In a March 2003 decision, the Board found that the criteria 
for assignment of an effective date prior to October 26, 
1995, for the grant of service connection for Reiter's 
syndrome had not been met.  In April 2003, the Board 
attempted to undertake additional development regarding the 
issue of whether the veteran is entitled to an increased 
evaluation for the service-connected Reiter's syndrome 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  


REMAND

As noted in the introduction, in April 2003, the Board 
undertook development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002), and a VA examination has been obtained 
as a result and is of record.  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, the Board must now return the case 
to the RO so that it may review the additional evidence as a 
preliminary matter.   



Accordingly, the case is hereby REMANDED for the following 
action:
 
1.  The RO should review the record and 
send, if warranted, an appropriate letter 
to the veteran to ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
veteran, if warranted, of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
 
2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include the April 
2003 VA examination report recently 
obtained) and determine if the benefit 
sought can be granted or required an 
additional examination (the RO should 
review the Board's April 2, 2003, 
development memo).  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The veteran and his representative have the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




